The authority given to the receiver by the supplementary order of June 2, 1870, was broad enough to authorize him to receive the money unpaid on mortgages held by him as receiver, whether due or not, at the time of the payment. By that order he was authorized and empowered "to execute and acknowledge for record formal satisfaction and discharge of all real estate mortgages which came to him as receiver, upon payment to or collection by him *Page 173 
thereof, or of debts the payment of which they are given to secure."
The mortgage executed by Clarkson was, as is found by the court upon evidence sufficient to authorize the finding, paid to the receiver by Hill, while this order was in force; and this payment, although made without the previous request of the mortgagor, was afterward ratified by him, which was equivalent to an original authority to make the payment. (Story on Agency, § 239; Coml. Bk. v. Warren, 15 N.Y., 580.) This view disposes of the case, and it is unnecessary to consider the other questions discussed on the argument.
The judgment should be affirmed.
All concur.
Judgment affirmed.